UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) oANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended ýTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from January 1, 2013 to February 28, 2013 Commission File No. 000-53130 U-Swirl, Inc. (Exact name of registrant as specified in its charter) Nevada 43-2092180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1175 American Pacific, Suite C, Henderson, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 586-8700 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ý YesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesýNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$982,709 as of August 31, 2012 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:15,152,088 shares of common stock as of May 23, 2013 EXPLANATORY NOTE U-Swirl, Inc. (the “Company”) is filing this Form 10-K/A to amend its Annual Report on Form 10-K for the transition period from January 1, 2013 to February 28, 2013 that was originally filed on May 28, 2013 (the “Original Annual Report”) solely to revise Note 1 of the Notes to the Consolidated Financial Statements under Item 8 and to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T. The Original Annual Report has been revised solely to reflect the changes above. This Form 10-K/A speaks only as of the date the Original Annual Report was filed, and the Company has not undertaken herein to amend, supplement or update any information contained in the Original Annual Report to give effect to any subsequent events. Accordingly, this Form 10-K/A should be read in conjunction with the Original Annual Report and the Company’s other reports filed with the SEC subsequent to the filing of the Original Annual Report, including any amendments to those filings. 2 Item 8. Financial Statements and Supplementary Data 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of U-Swirl, Inc. We have audited the accompanying consolidated balance sheets of U-Swirl, Inc. as of February 28, 2103 and December 31, 2012, and the consolidated statements of operations, stockholders’ equity, and cash flows for the year ended December 31, 2012 and the two months ended February 28, 2013. U-Swirl, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of U-Swirl, Inc. as of February 28, 2013 and December 31, 2012, and the results of its operations and its cash flows for the year ended December 31, 2012 and the two months ended February 28, 2013 in conformity with accounting principles generally accepted in the United States of America. /s/ L.L. Bradford & Company, LLC L.L. Bradford & Company, LLC May 24, 2013 Las Vegas, Nevada 4 U-SWIRL, INC. CONSOLIDATED BALANCE SHEETS February 28, 2013 December 31, 2012 ASSETS Current assets Cash $ $ Accounts receivable, net Accounts receivable, related party Inventory Prepaid expenses Total current assets Leasehold improvements, property and equipment, net Other assets Deposits Franchise rights - Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable, related party - Total current liabilities Deferred rent Deferred revenue Deferred revenue, related party Notes payable, related party - Total liabilities Stockholders' equity Preferred stock; $0.001 par value; 25,000,000 shares authorized, no shares issued and outstanding - - Common stock; $0.001 par value; 100,000,000 shares authorized, 14,402,088 and 5,000,836 shares issued and outstanding, respectively Common stock payable - Prepaid equity-based compensation ) - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 5 U-SWIRL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Two Months Ended For the Year Ended February 28, 2013 February 29, 2012 December 31, 2012 (Unaudited) Revenues Cafe sales, net of discounts $ $ $ Franchise royalties and fees Total revenues Cafe operating costs Food, beverage and packaging costs Labor and related expenses Occupancy and related expenses Marketing and advertising General and administrative Officer compensation Depreciation and amortization Total costs and expenses Loss from operations ) ) ) Interest income Interest expense ) ) ) Loss from continuing operations before income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these financial statements. 6 U-SWIRL, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Prepaid Total Common Stock Stock Payable Equity-Based Additional Accumulated Stockholders' Shares Amount Shares Amount Compensation Paid-in Capital Deficit Equity Balance, December 31, 2011 $ - $
